Citation Nr: 1748309	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for cold injury residuals of the right foot, to include extraschedular consideration. 

2.  Entitlement to an increased rating in excess of 30 percent for cold injury residuals of the left foot, to include extraschedular consideration.

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

4.  Entitlement to specially adapted housing.

5.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was scheduled to appear at a Board hearing in September 2016. However, prior to the hearing, the Veteran cancelled the request for a hearing. 

The issues on appeal were remanded in December 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to SMC based on the need for the aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period on appeal, each of the Veteran's feet are assigned the maximum 30 percent rating available under the schedular criteria for cold injury residuals and the Veteran is not entitled to extraschedular ratings for his cold injury symptoms of the feet.

2.  The Veteran has had moderately severe symptoms of bilateral lower extremity peripheral neuropathy for the entire increased rating period on appeal.   

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have manifested in the permanent loss of use of his feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. A § 4.104, Diagnostic Code 7122 (2017).

2.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. A § 4.104, Diagnostic Code 7122 (2017).

3.  For the rating period prior to May 10, 2017, the criteria for a separate 40 percent rating for peripheral neuropathy of the right lower extremity associated with cold injuries have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  For the rating period prior to May 10, 2017, the criteria for a separate 40 percent rating for peripheral neuropathy of the left lower extremity associated with cold injuries have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C.A. § 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2017).

6.  The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101 (a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating Analysis for Cold Injures

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is in receipt of a 30 percent disability rating for residuals of a cold weather injury of the right and left foot.  The Veteran is also in receipt of separate 40 percent disability ratings for peripheral neuropathy of the left and right lower extremity secondary to the cold injuries effective May 10, 2017. 

Under Diagnostic Code 7122, a maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104.

Note (1) to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes. Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  
Note (2) provides that each affected part is to be evaluated separately.  Id. 

The evidence includes a January 2011 VA examination.  Symptoms were noted to include coldness, feeling of heaviness, and sweating.  The Veteran also reported numbness in both lower extremities.  Physical examination of the Veteran's feet
revealed no weakness, atrophy, spasm, or other muscle abnormality.  There was evidence of edema, abnormal reflexes were decreased, sensation to light touch, and mycotic nails.  

In a July 2013 VA examination, the examiner indicated that the Veteran had arthralgia or other pain, cold sensitivity, color changes, numbness, and locally impaired sensation.  The Veteran required assistive devices for locomotion.  The examiner also indicated that functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings or complications resulting from the cold injuries.

In May 2017, the Veteran was afforded a cold injury residuals VA examination.  The examiner indicated that the Veteran had arthralgia, numbness, locally impaired sensation, and a nail abnormality in both feet.  There was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either foot.  

A May 2017 VA nerves examination indicated that the Veteran had a diagnosis of peripheral neuropathy since 2015.  The examiner noted that the Veteran had a widened gait.  During the evaluation, the Veteran reported moderate to severe paresthesia and numbness in the lower extremities.  The examiner then indicated that the Veteran had moderate incomplete paralysis of the sciatic nerves, mild incomplete paralysis of the external popliteal nerves, and mild incomplete paralysis of the posterior tibial nerves.  Further, in an addendum opinion, the examiner explained that the Veteran's diabetic neuropathy and sensation deficits due to his cold injures caused peripheral neuropathy with identical symptoms.  Moreover, neither the time of onset nor NCV testing would assist in differentiating these conditions as there was no known method that would allow differentiation of the symptoms.  Therefore, all symptoms have been considered to be caused by the Veteran's cold injuries.  See August 2017 rating decision.

Private treatment records from the Medical Associates of Southwest Virginia indicate that the Veteran had been treated with Neurontin (medication used to treat certain types of nerve pain) since 2014.  Moreover, these treatment records show that the Veteran was noted to have "longstanding" neuropathy mainly to his feet.  

Upon review of all the evidence of record, the Board finds that ratings in excess of 30 percent are not warranted for the Veteran's cold injuries.  The Veteran has been assigned the maximum rating allowed under Diagnostic Code 7122 for each lower extremity, which includes consideration of arthralgia or other pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities.  Other than the peripheral neuropathy of the right and left foot (already service connected), the evidence does not show other rating criteria that would provide a higher rating or an additional rating for his cold injury residuals in the bilateral lower extremities.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2017) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

Accordingly, a 30 percent rating is the maximum rating assignable for the Veteran's bilateral lower extremity disabilities. 

The Board does finds, however, that the Veteran's currently assigned 40 percent disability ratings for peripheral neuropathy of the right and left lower extremity should be effective prior to May 10, 2017 (i. e., for the entire increased rating period on appeal).  The RO assigned a 40 percent rating effective May 10, 2017 based on the May 2017 VA examination report, which demonstrated moderately severe symptoms based on findings of decreased reflexes, decreased and absent sensation findings, and gait abnormalities.  See August 2017 rating decision.

Although the RO assigned an effective date of May 10, 2017 (the date of the VA peripheral nerve examination), the May 2017 VA examiner specifically indicated that the Veteran had been diagnosed with peripheral neuropathy since 2015.  The Board notes that the Veteran has also consistently reported numbness in his feet throughout the rating period on appeal.  Moreover, private treatment records confirm that the Veteran had "longstanding" neuropathy in his feet, and had been treated with nerve medication since 2014.  Further, during the January 2011 VA examination, the Veteran reported symptoms of numbness and the examiner stated that he had neuropathic pain "most likely" from diabetes.  However, in the May 2017 VA addendum opinion, the examiner explained that diabetic neuropathy and the Veteran's sensation deficits due to his cold injures caused peripheral neuropathy with identical symptoms.  Moreover, neither the time of onset nor NCV testing would assist in differentiating these conditions as there was no known method that would allow differentiation of these symptoms.  Therefore, all symptoms have been considered to also be caused by the Veteran's cold injuries.  
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the separate 40 percent disability ratings for right and left lower extremity peripheral neuropathy are granted for the entire increased raring period prior to May 10, 2017.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected residual cold injuries is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  Further, the Veteran has also been granted separate disability ratings for his bilateral lower extremity nerve impairment (peripheral neuropathy).   

Accordingly, the rating criteria contemplate the Veteran's service-connected connected disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Automobile and/or Adaptive Equipment

The Veteran seeks entitlement to automobile and adaptive equipment or for adaptive equipment only.  For the reasons that follow, the Board finds that entitlement to such financial assistance is warranted.

VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808 (a).  A veteran is considered an "eligible person" if he is entitled to compensation under chapter 11 of title 38, United States Code, for one of the following disabilities: (i) the loss or permanent loss of use of one or both feet; 
(ii) the loss or permanent loss of use of one or both hands; (iii) the permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or (iv) severe burn injury: deep partial thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile. 
38 U.S.C.A. § 3901 (1)(A); 38 C.F.R. § 3.808 (a) and (b).  Additionally, for adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902 (b)(2); 38 C.F.R.
§ 3.808 (b)(4).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of three and one-half inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

In VAOPGCPREC 60-90 (July 18, 1990), VA's Office of General Counsel determined that the term "loss of use" can be interpreted as either functional or organic pathology in determining entitlement to specially adapted housing or automobile and adaptive equipment.  In addition, VA's Office of General Counsel discussed the definitions of "loss of use," indicating that 38 U.S.C.A. § 801 (now 
38 U.S.C.A. § 2101) "qualifies the term 'loss of use' by the phrase 'such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair...'"

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have resulted in loss of use of his feet.  The Veteran is service-connected for residuals of cold injuries and peripheral neuropathy of both lower extremities.  The evidence of record shows that the Veteran has a widened gait and regularly uses devices to assist with locomotion, to include cane, crutch, walker, and electric scooter.  See January 2011, July 2013, and May 2017 VA examinations.  The May 2017 VA examiner further indicated that the Veteran was "unable to walk" to his job due to pain in his feet. 
In sum, the evidence of record reflects that the Veteran currently experiences significant pain and difficulty with ambulation as a result of his bilateral lower extremity disabilities.  As a result, the Veteran requires the use of a brace, cane, and/or electric scooter to assist with ambulation and locomotion.  The Board therefore finds that the Veteran's ambulation is effectively precluded without the use of an assistive device.  See VAOPGCPREC 60-90; 38 U.S.C. A . § 2101.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to an automobile and adaptive equipment, or for adaptive equipment only have been met.  38 U.S.C. A . § 5107; 38 C.F.R. 
§ 3.102.

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (a); 38 C.F.R. § 3.809.

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

In this case, the Veteran asserts that he has loss of use of both of his lower extremities, including feet, which entitles him to the benefits for assistance with automotive equipment and specially adapted housing.  The Board agrees.

For the reasons discussed in the previous section, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have resulted in loss of use of his feet.  

In reaching this decision, the Board notes that the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  See Tucker v. West, 11 Vet. App. 369, 373 (1999).  When viewed from this perspective, the Board finds that the Veteran's reported minimal ability to walk is no better than what would be experienced with suitable prosthetics.  Moreover, Veteran regularly requires the use of assistive devices for locomotion.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected lower extremity disabilities have resulted in the equivalent of permanent loss of use of both lower extremities, including feet. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, the criteria for entitlement to special adaptive housing are met and the benefit should be granted.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809.

Assistance under 38 U.S.C.A. § 2101 (b), for a special home adaptation, is only warranted where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a).  As the Board is herein granting the Veteran's claim for entitlement to specially adapted housing under section 2101(a), which is the higher benefit, the claim for a special home adaptation under section 2101(b) is not for consideration.  



ORDER

A disability rating in excess of 30 percent for cold injury residuals of the right lower extremity is denied.

A disability rating in excess of 30 percent for cold injury residuals of the left lower extremity is denied.

For the increased rating period prior to May 10, 2017, a 40 percent rating for peripheral neuropathy of the right lower extremity is granted.  

For the increased rating period prior to May 10, 2017, a 40 percent rating for peripheral neuropathy of the left lower extremity is granted.  

Entitlement to an automobile and adaptive equipment, or for adaptive equipment only, is granted.

Entitlement to specially adapted housing is granted.


REMAND

For the reasons expressed below, the Board finds that the Veteran should be afforded a VA examination to assist in determining whether SMC is warranted based on the need for the aid and attendance of another person.

Pursuant to the Board's December 2016 remand, the AOJ was asked to obtain a medical opinion as to whether the Veteran required the actual aid and attendance of another person due to service-connected disabilities and if so, the examiner was asked to note which limitations caused that need.

A VA medical opinion was obtained in July 2017; however, the Board finds that it is inadequate as it is inconstant with the medical evidence of record.  Specifically, the July 2017 VA examiner indicated that Veteran did not require the actual aid and attendance of another person due to his service-connected disabilities.  In support of this opinion, the examiner stated, in pertinent part, that the Veteran had "no impairment in locomotion." 

As discussed in the decision above, the Veteran's service-connected residuals of cold injuries and peripheral neuropathy of both lower extremities have clearly resulted in at least some impairment in locomotion.  In this regard, the medical evidence demonstrates that the Veteran has a widened gait and regularly uses devices to assist with ambulation, to include a cane, crutch, walker, and electric scooter.  See January 2011, July 2013, and May 2017 VA examinations.  A May 2017 VA examiner further indicated that the Veteran was "unable to walk" to his job due to pain in his feet.  For these reasons, the Board finds that the medical opinion to be inadequate.  As such, the Veteran should be afforded a VA aid and attendance examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA Aid and Attendance examination.  The examiner should address whether the Veteran's service connected disorder(s) result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


